        Case 3:10-cr-00035-SDD-RLB               Document 177         05/06/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                         CRIMINAL ACTION

VERSUS                                                                           10-35-SDD-RLB

LAWRENCE JOSEPH CRANDLE, JR.



                                              RULING

        This matter is before the Court on the Emergency Motion for Compassionate

Release1 filed by Defendant, Lawrence Joseph Crandle, Jr. (“Crandle”). The

Government opposes this motion.2 For the following reasons, the motion is denied.

I.      BACKGROUND

        Crandle is currently incarcerated at the Federal Medical Center at Ft. Worth,

Texas (“FMC Ft. Worth”) as a result of his guilty pleas to possession with intent to

distribute 50 grams or more of crack and possession of a firearm in furtherance of a drug

trafficking crime. His release date is December 10, 2022.3 Crandle’s convictions arose

out of a domestic violence incident that occurred several years ago. Deputies responded

to several 911 calls in which a woman was heard screaming in the background, but the

caller was silent.4 Upon arrival at the scene, deputies heard a woman, later determined

to be Crandle’s girlfriend, screaming inside a home.5 Crandle emerged from the home



1
  Rec. Doc. Nos. 171 & 175.
2
  Rec. Doc. No. 176.
3
  See BOP Inmate Locator, https://www.bop.gov/inmateloc/ (last visited April 29, 2020).
4
  PSR, Rec. Doc. No. 27, ¶ 11.
5
  Id. at ¶¶ 11, 14.
Document Number: 60201
                                                                                          Page 1 of 9
        Case 3:10-cr-00035-SDD-RLB          Document 177       05/06/20 Page 2 of 9



and, resisting the deputies’ attempts to stop him, got in a truck and drove away.6 With

the deputies in pursuit, Crandle eventually lost control of his vehicle and ran into a ditch.7

Crandle, a convicted felon, got out of the truck and continued to flee on foot while

carrying a bag and a shotgun.8 The deputies captured Crandle only after he tripped,

and, even then, he refused to submit to the deputies’ authority and had to be tazed.9

The bag Crandle was carrying was found to contain marijuana and almost 100 grams of

crack.10 When Crandle’s girlfriend was interviewed by deputies, she had a black eye

from a previous incident.11

        Crandle was charged with possession of marijuana and 50 grams or more of

crack, possession of a firearm in furtherance of a drug trafficking crime, and possession

of a firearm by a convicted felon; he was also charged in the same indictment with drug

charges related to two other incidents.12 In one of the incidents, deputies found Crandle

in possession of crack, marijuana, and PCP after he fled from deputies during an

investigative stop.13 In the other incident, Crandle sold crack to a cooperating source.14

        Crandle’s PSR reported a significant criminal history, including convictions for

distribution of cocaine, assault and resisting an officer, simple battery (on a female

victim), and battery of a police officer.15 With a total offense level of 29 for the drug

charge and a criminal history category of IV, Crandle’s recommended guidelines range


6
  Id. at ¶11.
7
  Id.
8
  Id. at ¶¶ 11, 45.
9
  Id. at ¶11.
10
   Id. at ¶¶ 11, 13.
11
   Id. at ¶14.
12
   Rec. Doc. No. 1.
13
   PSR at ¶¶ 9 & 10.
14
   Id. at ¶¶ 15-18.
15
   Id. at ¶¶ 44-61.
Document Number: 60201
                                                                                     Page 2 of 9
         Case 3:10-cr-00035-SDD-RLB       Document 177      05/06/20 Page 3 of 9



for the drug charge was 121-151 months, with a mandatory consecutive term of 60

months for the gun charge.16 Crandle was sentenced to 197 months imprisonment,17

which was later reduced to 175 months after the crack guidelines were retroactively

reduced.18

II.     ARGUMENTS

        Crandle now moves this Court pursuant to 18 USC § 3582(c) for compassionate

release. Crandle seeks to be released from custody to home confinement on the basis

that his brother, who is employed but “struggling,” needs Crandle’s assistance in caring

for their elderly, ailing parents.19 Crandle contends he submitted a request to the warden

for his compassionate release on April 6, 2020, and, as of the date of his supplemental

filing, April 28, 2020, he has received no response.20 Crandle contends his parents are

suffering from serious medical conditions and unable to care for themselves.21 Further,

Crandle writes that his “one responsible brother,” Raynard Crandle, “is struggling

between his employment and taking care of their elderly parents.”22 If released, Crandle

advises the Court that he will live with his brother and work at Georgia Gulf.23

        The Government opposes Crandle’s motion on several grounds.                First, the

Government contends Crandle has failed to exhaust his administrative remedies as

required by the First Step Act. Second, Crandle’s circumstances do not constitute an

extraordinary and compelling reason for compassionate release. Third, consideration


16
   Id. at ¶73.
17
   Rec. Doc. No. 81.
18
   Rec. Doc. No. 157.
19
   Rec. Doc. No. 171.
20
   Rec. Doc. No. 175.
21
   Rec. Doc. No. 171, pp. 1-2.
22
   Id. at p. 1.
23
   Id. at pp. 2-3.
Document Number: 60201
                                                                                    Page 3 of 9
         Case 3:10-cr-00035-SDD-RLB               Document 177        05/06/20 Page 4 of 9



of the 18 U.S.C. § 3553(a) factors requires the Court’s denial of Crandle’s motion.

        The Court now turns to the law applicable herein.

III.    LAW AND ANALYSIS

        A. Exhaustion of Remedies

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act on December 21, 2018, provides in pertinent part:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant’s behalf or the lapse of 30 days from
        the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier, may reduce the term of imprisonment (and may
        impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to
        the extent that they are applicable, if it finds that— (i) extraordinary and
        compelling reasons warrant such a reduction...

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission....

        It is clear from Crandle’s own filings that he has failed to comply with the

exhaustion requirements under the statute at both the time of his initial filing on April 20,

2020 and his supplemental filing on April 29, 2020; therefore, this motion is not ripe for

review. Alternatively,24 the Court finds that Crandle has failed to set forth extraordinary

and compelling reasons to modify his sentence for the reasons below.


24
  The Court will alternatively address the substance of the Motion in the event it is later determined that
the pandemic presents exigencies which warrant departure from strict adherence to the administrative
exhaustion requirements.
Document Number: 60201
                                                                                               Page 4 of 9
       Case 3:10-cr-00035-SDD-RLB          Document 177      05/06/20 Page 5 of 9



       B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific

examples.”

       The Sentencing Guidelines policy statement appears at § 1B1.13 and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,

“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Additionally, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The

note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant
          meets the requirements of subdivision (2) [regarding absence of danger
          to the community], extraordinary and compelling reasons exist under
          any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.

          (ii) The defendant is—

          (I) suffering from a serious physical or medical condition,
Document Number: 60201
                                                                                    Page 5 of 9
           Case 3:10-cr-00035-SDD-RLB             Document 177       05/06/20 Page 6 of 9



              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of
              the aging process, that substantially diminishes the ability of the
              defendant to provide self-care within the environment of a
              correctional facility and from which he or she is not expected to
              recover.

          (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health
              because of the aging process; and (iii) has served at least 10 years or
              75 percent of his or her term of imprisonment, whichever is less.

          (C) Family Circumstances.—

              (i) The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.

          (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).

Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release.25

          The Court finds that Crandle has failed to present evidence of extraordinary and

compelling reasons to modify his prison sentence. Indeed, he does not meet any of the

criteria set forth by the statute. The family circumstances that qualify as grounds for

compassionate release are limited to: (1) the “death or incapacitation of the caregiver

of the defendant’s minor child or minor children” and (2) the “incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only

available caregiver.”26 Moreover, the Government cites to several cases around the


25
     United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)(emphasis added).
26
     See U.S.S.G § 1B1.13, p.s., comment. (n.1(C)).
Document Number: 60201
                                                                                            Page 6 of 9
         Case 3:10-cr-00035-SDD-RLB                 Document 177          05/06/20 Page 7 of 9



country holding that the need to care for elderly parents is not an “extraordinary”

circumstance under the First Step Act.27

        Crandle has also failed to present evidence demonstrating that he is the only

person who could care for his parents or that he would actually be able to care for his

parents if released. Crandle has submitted no medical records and no letters or affidavits

from family members regarding his parents’ condition and the type of care needed. As

the Government notes, the Court has before it no information as to why other relatives

cannot care for his parents, and his PSR reflects that Crandle has three siblings other

than Raynard Crandle, including a sister who was employed at a nursing home.28 There

is likewise no proof before the Court, beyond Crandle’s unsupported representation, that

he would have employment at Georgia Gulf if released from prison. As the Government

states: “Crucially, he has not explained how he will care for his parents while also holding

down a job at Georgia Gulf. And, he has not explained how he would protect his parents

from COVID-19 given that he would be going to work every day.”29


27
    United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305 (S.D. Ohio July 16, 2019)(“ “[w]hile the Court
sympathizes with the [inmate’s] family’s difficult situation and understands that [the inmate’s mother’s]
medical conditions are no doubt serious, family circumstances that constitute ‘extraordinary and compelling
reasons’ simply do not include [the inmate’s] mother. Many, if not all inmates, have aging and sick
parents.”). See also United States v. Hunter, No. 3:06-cr-61, 2020 WL 127711 at *3 (S.D. Ohio Jan. 10,
2020) (“While the Court empathizes with Hunter’s (and his sister’s) difficult position, and understands that
his mother’s medical condition is no doubt serious, family circumstances that constitute ‘extraordinary and
compelling reasons’ do not include those presented.”); but see United States v. Bucci, 409 F.Supp.3d 1,
*2 (D. Mass. 2019) (“Mr. Bucci’s role as the only potential caregiver for his ailing mother is an ‘extraordinary
and compelling reason’ for compassionate release.”); United States v. Walker, No. 1:11 CR 270, 2019 WL
5268752 (N.D. Ohio Oct. 17, 2019) (compassionate release justified by inmate’s “desire to aid his terminally
ill mother, both emotionally and financially,” among other factors).
28
    Rec. Doc. No. 176, pp. 9-10 (citing PSR at ¶63; see Goldberg, 2020 WL 1853298 at *4 (“Even if the
policy statement could be stretched in some circumstances to cover a defendant’s elderly parents, a critical
consideration in this guidance is that no person other than the defendant is available to serve as a caretaker
of a minor or incapacitated immediate family member.”); United States v. Nevers, Crim. No. 16-88, 2019
WL 7281929 at *5 (E.D. La. Dec. 27, 2019) (“in this case, there is no indication Petitioner is the only potential
caregiver for her mother. Rather, the PSR indicates Petitioner has multiple other family members who are
potential caregivers.)).
29
    Id. at 10.
Document Number: 60201
                                                                                                     Page 7 of 9
         Case 3:10-cr-00035-SDD-RLB               Document 177        05/06/20 Page 8 of 9



        Accordingly, the Court finds that Crandle has failed to demonstrate extraordinary

and compelling reasons for his compassionate release under the First Step Act.

        Further, in exercising its discretion under the statute, a sentencing court is required

to consider the sentencing factors set out in 18 U.S.C. § 3553(a) “to the extent that they

are applicable.”30 Thus, an eligible defendant may be denied release based on, inter alia,

his criminal history and the seriousness of his crimes.31 The Court finds that the nature

and circumstances of Crandle’s offenses are extremely serious, and his criminal history

is significant. As reflected by his PSR, Crandle’s criminal history includes numerous

instances of resisting police and at least one instance of abusing his girlfriend. The Court

is unpersuaded that a consideration of the Section 3553(a) supports granting Crandle’s

compassionate release as doing so would not reflect the seriousness of the offenses,

promote respect for the law, provide just punishment, or deter others from committing

similar crimes.32




30
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (affirming denial of compassionate release
despite defendant’s eligibility); 18 U.S.C. § 3582(c)(1)(A); U.S.S.G § 1B1.13, p.s.
31
   Id. at 693-694.
32
   See 18 U.S.C. § 3553(a)(2)(A) & (B).
Document Number: 60201
                                                                                               Page 8 of 9
           Case 3:10-cr-00035-SDD-RLB      Document 177      05/06/20 Page 9 of 9



          In conclusion, the Court finds that Crandle has failed to exhaust administrative

remedies; therefore, the matter is not ripe and this Court lacks jurisdiction. Alternatively,

the Court finds that Crandle has failed to demonstrate extraordinary and compelling

reasons for compassionate release, and the Section 3553(a) factors do not support

compassionate release. Accordingly, Crandle’s Emergency Motion for Compassionate

Release33 is DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on May 6, 2020.


                                            S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




33
     Rec. Doc. Nos. 171 & 175.
Document Number: 60201
                                                                                   Page 9 of 9
